internal_revenue_service number release date index number ---------------------------- -------------------------------------------- -------------------------------------- ------------------------------- in re ------------------------ -------------------------------- ------------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-148695-04 date date legend state a b c d e f g h i obligations notes date date ------------- ------------ ---------- ------------ ---------------------------------------------- ---------- ---------- ---- --------------------- --------------------- ------------------------------------------ ------------------------------------- ------------------- ------------------- ------------------------------------------------------------------------------------------ ----------- ------------------ ------------------ ------------------- ------------------- ----------------------- plr-148695-04 date date date date date date year code state deficit budget account subaccount ----------------------------------------------------------------------------------------------------------- fund special fund serie sec_1 bonds ------------------------------------------------------ --------------------------------------------------- -------------------------------------- -------------------------------------- ----------------------------- ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------- --------------------------------------------- serie sec_2 bonds --------------------------------------------- serie sec_3 bonds ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------- ------------------------------------------------------------------------ dear ------------- amounts if any in state’s general fund special fund and budget account described this letter is in response to your request on behalf of state for a ruling that ------------------------------------------------------------------------------------------ state is facing a substantial shortfall in cash available for normal working_capital plr-148695-04 below will not result in other replacement_proceeds of the bonds within the meaning of sec_1_148-1 facts and representations state’s general fund is the principal operating fund the general fund through which most of state’s expenditures are paid state revenues not designated by law to be deposited elsewhere are placed in the general fund state also has a special fund that was created to protect state from unforeseen revenue reductions and unanticipated expenditure increases the special fund under state law state’s controller may transfer as necessary from the special fund such amounts as are needed to meet cash needs of the general fund the controller must repay any money transferred without payment of interest as soon as there are sufficient moneys in the general fund payments to meet the shortfall state issued approximately dollar_figurea in obligations on date that matured on date proceeds of the obligations were deposited in state’s general fund and paid ongoing state expenditures not payable from other revenues state represents that proceeds of the obligations were in a sufficient amount to cover state’s cash management needs in the beginning months of fiscal_year but that expected cash receipts were less than expected cash expenditures during the remainder of that fiscal_year by at least dollar_figureb to cover the expected additional shortfall state issued notes on date that matured on date state represents that it continues to experience budget shortfalls to address the existing cumulative budget deficit state’s code was amended to permit state to issue bonds described below in the total amount of dollar_figurec to finance the state deficit state’s director of finance has certified that the state deficit is dollar_figured state’s constitution was also amended to create an account in the general fund the budget account that includes a subaccount the subaccount that will be used to retire the bonds the amendment requires state’s controller to transfer from the general fund to the budget account on certain dates a specified percentage of the estimated amount of general fund revenues the transfers are not required in any fiscal_year if the resulting balance in the account would exceed percent of the general fund revenues estimate set forth in the budget bill for that fiscal_year or dollar_figuree whichever is greater over the bonds’ term dollar_figuree may exceed percent of the general fund revenues estimate funds transferred to the budget account are deemed to be general fund revenues the transfers to the budget account may be suspended or reduced for a fiscal_year as specified by an executive_order issued by the governor no later than date of the preceding fiscal_year however state represents that it is reasonably expected that the governor would only act to suspend or reduce the transfers if there were a projected shortfall in the general fund for the upcoming fiscal_year and any suspended amount of the money transferred to the budget account in each fiscal_year percent state has issued three series of bonds on date state issued serie sec_1 and plr-148695-04 would be needed to cover the projected shortfall a projected shortfall in the upcoming fiscal_year could include a budget shortfall occurring in the current fiscal_year up to a total amount of dollar_figuref for all fiscal years will be deposited in the subaccount money in this subaccount will be continuously appropriated to the treasurer to be used to retire the bonds in the event any transfer to the budget account is suspended or reduced in any fiscal_year the transfer from the budget account would be suspended or similarly reduced for that fiscal_year bonds issued serie sec_2 bonds on date state issued the serie sec_3 bonds together with the serie sec_1 bonds and serie sec_2 bonds the bonds all three series of bonds have a term of approximately g years which is longer than two years state represents that the term of the bonds is necessary in light of the long-term financial distress it has experienced and reasonably expects to continue experiencing based on current fiscal_year cash flows for the general fund state estimates that it will continue to have ongoing deficits in its general fund allocated to the payment of a portion of the state deficit which included the remaining principal_amount of the obligations and notes and to the payment of working_capital expenditures arising after the bonds were issued state represents that by date approximately two months after the bonds were issued using a proceeds spent last method of expenditure under sec_1_148-6 all of the proceeds of the bonds were spent and there was a zero balance in the general fund the special fund and the budget account newly created fund the fund within the state treasury which consists primarily of the net_proceeds of special sales_tax revenues the special sales_tax revenues are amounts collected by state from proceeds of a new statewide tax on retailers for the sale of all tangible_personal_property sold at retail within state and an excise_tax imposed by state on the storage use or other consumption in state of tangible_personal_property purchased from any retailer amounts deposited in the fund are not available for any other purpose other than payment of the principal interest premium if any and replenishment of reserves of the bonds state law provides that special sales_tax revenues deposited in the fund do not constitute general fund revenues and amounts held in the fund may not be borrowed by or be available for transfer to the general fund deposited into various accounts within the fund to fund debt service on the bonds any the bonds are payable from and secured_by a pledge of amounts on deposit in a the proceeds of the bonds were deposited in the general fund and immediately under the master indenture the special sales_tax revenues collected are sec_103 provides that except as provided in subsection b gross_income plr-148695-04 surplus special sales_tax revenues in excess of those needed for scheduled debt service payments are deposited into a supplemental redemption account the master indenture requires the state treasurer to transfer money from the supplemental redemption account into a redemption fund which must be applied for the redemption purchase or defeasance of the bonds the master indenture also provides that any money received by state from the subaccount will be deposited in a redemption fund and applied to the redemption purchase or defeasance of the bonds law and analysis does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines an arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 further provides that a bond is an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or sec_1_148-2 generally provides that under sec_148 the direct or indirect investment of the gross_proceeds of an issue in higher_yielding_investments causes the bonds of an issue to be arbitrage_bonds sec_1_148-1 defines gross_proceeds as proceeds and replacement_proceeds of an issue issue if the amounts have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental purpose for this purpose governmental purposes include the expected use of amounts for the payment of debt service on a particular date the mere availability or preliminary earmarking of amounts for a governmental purpose however does not in itself establish a sufficient nexus to cause those amounts to be replacement_proceeds replacement_proceeds include but are not limited to sinking funds pledged funds and other replacement_proceeds described in sec_1_148-1 to the extent that those funds or amounts are held by or derived from a substantial beneficiary of the issue extent that the issuer reasonably expects as of the issue_date that the term of an issue will be longer than is reasonably necessary for the governmental purposes of the issue and there will be available amounts during the period that the issue remains sec_1_148-1 provides that amounts are replacement_proceeds of an sec_1_148-1 provides that replacement_proceeds arise to the sec_1_148-10 provides that an action overburdens the tax-exempt_bond sec_1_148-10 provides that bonds of an issue are arbitrage_bonds under plr-148695-04 outstanding longer than necessary whether an issue is outstanding longer than necessary is determined under sec_1_148-10 replacement_proceeds are created under sec_1_148-1 at the beginning of each fiscal_year during which an issue remains outstanding longer than necessary in an amount equal to available amounts of the issuer as of that date sec_1_148-1 provides as a safe_harbor that replacement_proceeds do not arise under sec_1_148-1 for the portion of an issue that is to be used to finance restricted working_capital expenditures if that portion is not outstanding longer than years sec_148 if an abusive arbitrage device under sec_1_148-10 is used in connection with the issue sec_1_148-10 provides that any_action is an abusive arbitrage device if the action has the effect of i enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market market if it results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes of the bonds based on all the facts and circumstances whether an action is reasonably necessary to accomplish the governmental purposes of the bonds depends on whether the primary purpose of the transaction is a bona_fide governmental purpose eg an issue of refunding bonds to achieve a debt service restructuring that would be issued independent of any arbitrage benefit an important factor bearing on this determination is whether the action would reasonably be taken to accomplish the governmental purpose of the issue if the interest on the issue were not excludable from gross_income under sec_103 assuming that the hypothetical taxable interest rate would be the same as the actual tax-exempt_interest rate factors evidencing an overissuance include the issuance of an issue the proceeds of which are reasonably expected to exceed by more than a minor portion the amount necessary to accomplish the governmental purposes of the issue or an issue the proceeds of which are in fact substantially in excess of the amount of sale proceeds allocated to expenditures_for the governmental purposes of the issue one factor evidencing an early issuance is the issuance of bonds that do not qualify for a temporary period under sec_1_148-2 e or e one factor evidencing that bonds may remain outstanding longer than necessary is a term that exceeds the safe harbors against the creation of replacement_proceeds under sec_1_148-1 these factors may be outweighed by other factors however such as bona_fide cost underruns or long-term financial distress c ii b replacement_proceeds arise to the extent a working_capital reserve is directly or indirectly financed with the proceeds of the issue regardless of the expenditure of proceeds of the issue thus for example if an issuer that does not maintain a working_capital reserve borrows to fund a working_capital reserve the issuer sec_1_148-1 provides that except as otherwise provided sec_1 sec_1_148-6 provides that except as otherwise provided in sec_1 plr-148695-04 will have replacement_proceeds to determine the amount of a working_capital reserve maintained an issuer may use the average amount maintained as a working_capital reserve during annual periods of at least year the last of which ends within year before the issue_date for example the amount of a working_capital reserve may be computed using the average of the beginning or ending monthly balances of the amount maintained as a reserve net of unexpended gross_proceeds during the year period preceding the issue_date sec_1_148-1 provides that replacement_proceeds do not arise under paragraph c ii a of the section with respect to an issue all of the net_proceeds of which are spent within months of the issue_date under sec_148 or that is not subject_to the rebate requirement under the exception provided by sec_148 d or d proceeds of an issue may only be allocated to working_capital expenditures as of any date to the extent that those working_capital expenditures exceed available amounts as defined in sec_1_148-6 as of that date ie a proceeds-spent-last method for this purpose proceeds include replacement_proceeds described in sec_1_148-1 available to an issuer for working_capital expenditure purposes of the type financed by an issue except as otherwise provided available amount excludes proceeds of the issue but includes cash investments and other_amounts held in accounts or otherwise by the issuer or a related_party if those amounts may be used by the issuer for working_capital expenditures of the type being financed by an issue without legislative or judicial action and without a legislative judicial or contractual requirement that those amounts be reimbursed sec_1_148-6 provides that a reasonable working_capital reserve is treated as unavailable any working_capital reserve is reasonable if it does not exceed percent of the actual working_capital expenditures of the issuer in the fiscal_year before the year in which the determination of available amounts is made for this purpose only in determining the working_capital expenditures of an issuer for a prior fiscal_year any expenditures whether capital or working_capital expenditures that are paid out of current revenues may be treated as working_capital expenditures initially we note that the bonds do not meet the safe_harbor against replacement_proceeds under sec_1_148-1 because the term of the bonds is longer than years we must decide whether the bonds will be outstanding longer than is reasonably necessary for the governmental purposes of the issue and whether there will be available amounts in the state’s general fund special fund and budget account during a period that the bonds are outstanding longer than necessary whether bonds sec_1_148-6 defines available amount as any amount that is the governmental purpose of the bonds is to fund a portion of the state deficit state has mechanisms in place that provide for the early retirement of the bonds plr-148695-04 are outstanding longer than is reasonably necessary for the governmental purpose of the issue is determined under sec_1_148-10 and is based on a weighing of factors which includes paying the remaining principal_amount of the obligations notes and working_capital expenditures arising after the bonds were issued state represents that it has experienced and reasonably expects to continue experiencing severe long-term financial distress based on current fiscal_year cash flows for the general fund state estimates that it will continue to have ongoing cash_flow deficits in its general fund issuing the bonds with the term of approximately g years provides state with a reasonable and affordable debt service expense over the term of the bonds which takes into account state’s severe economic situation should state’s financial situation improve during the years the bonds are outstanding the master indenture requires that any excess special sales_tax revenues remaining after scheduled payments of principal and interest on the bonds are made must be applied on an annual basis to the redemption purchase or defeasance of the bonds the master indenture also provides that the money in the subaccount must be applied to the redemption purchase or defeasance of the bonds it is expected that suspension or reduction of transfers from the general fund to the budget account and hence to the subaccount will only occur if there is a projected shortfall in the general fund for the upcoming fiscal_year and any suspended amount would be needed to cover the projected shortfall outstanding longer than reasonably necessary for the governmental purpose of the issues state acknowledges that in the future there may be available amounts because amounts in the budget account alone could reach the greater of e or percent of the estimated general fund revenues for the current_year however since we conclude that the term of the bonds is not outstanding longer than is necessary to accomplish the governmental purposes of the issues we find that amounts in the general fund the special fund and the budget account will not result in other replacement_proceeds within the meaning of sec_1_148-1 under sec_1_148-1 because a working_capital reserve is financed with the proceeds of the bonds sec_1_148-1 provides that replacement_proceeds arise to the extent that a working_capital reserve is directly or indirectly financed with proceeds of the issue since by date all of the proceeds of the bonds were spent and there was a zero balance in the general fund the special fund and the budget account the bonds will meet the safe_harbor under sec_1_148-1 accordingly we conclude that sec_1_148-1 will not cause working_capital accordingly considering all the facts and circumstances the bonds will not be we must also decide whether working_capital replacement_proceeds will arise plr-148695-04 replacement_proceeds to arise with respect to the bonds conclusion based on all the facts and circumstances we conclude that amounts if any in the state’s general fund special fund and budget account if any will not be treated as other replacement_proceeds of the bonds within the meaning of sec_1_148-1 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether interest on the bonds is tax exempt the code provides that it may not be used or cited as precedent letter is being sent to your taxpayer in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer s requesting it sec_6110 of except as expressly provided herein no opinion is expressed or implied sincerely assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones senior counsel tax exempt bond branch
